192 S.E.2d 659 (1972)
16 N.C. App. 646
Ashby R. ROTH et al.
v.
Patricia A. PARSONS.
No. 7226SC609.
Court of Appeals of North Carolina.
November 22, 1972.
Certiorari Denied January 18, 1973.
Richard A. Cohan, Charlotte, for plaintiffs appellants.
Wade & Carmichael by R. C. Carmichael, Jr., Charlotte, for defendant appellee.
Certiorari Denied by Supreme Court January 18, 1973.
BRITT, Judge.
We hold that the court properly dismissed the third cause of action. Although appellants attempt to distinguish their case from Henson v. Thomas, 231 N.C. 173, 56 S.E.2d 432 (1949), we think the legal principles in the cases are the same and that the majority opinion in Henson is controlling here. For that reason, the judgment appealed from is
Affirmed.
MALLARD, C. J., and BROCK, J., concur.